Title: From George Washington to Major Colerus, 19 May 1777
From: Washington, George
To: Colerus, Christian Henri Carolus de

 

Sir
Morris Town May 19th 1777.

I received your letter by Monsr Malmady. I am sorry some of the Gentlemen promoted by Congress render themselves unhappy, either by forming in their minds, the most groundless suspicions of neglect, or torturing themselves by an unwarrantable degree of jealousy at the promotions of others.
It has always been my wish and design, that you should be provided for, so soon as you acquired a competent knowledge of our language, to make you fit for Command, and Circumstances would admit. When you were here last, I told you, I should try to place you in some Corps, as you seemed uneasy at your situation, and expressed a desire of being immediately in Service. This was all I meant or promised, nor could you infer more from what I said. There is now a vacant majority in Colo: Hazen’s Regiment at Princeton under the command of Lieutt Colo. Antill, which you may have immediately by repairing to it, and which you will do.
Should this appointment, be not equal to your views, I have no other in my power; And I would further observe, that if you will take a calm, disspasionate view of things, you cannot expect more, upon any principle of reason or justice. I might add, without any disparagement to your merit, that there are many good Officers in the Service and who have been in it, from the commencement of the War, who have not received such Honorable marks of favor and distinction. If there are Foreigners, who came to America, when you did, or since, who have been promoted to higher rank, without having better pretensions, it has not been thro’ my interest. Tho’ I wish to see every man rewarded according to his deserts, and esteem Emulation in Officers a laudable quality, Yet I cannot but condemn the over sanguine, unjust, ambitious expectations of those, who think every thing should be made to yeild, to gratify their views.
The inclosed Letter for Colo. Antill you will be pleased to seal, after you have read it, and deliver it to him on your arrival at Princeton. I am Sir, Your most Obedt Servt

G. Washington

